UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4423


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00740-RBH-1)


Submitted:   January 16, 2014             Decided:   February 19, 2014


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Clarke, SARRAT & CLARKE, Greenville, South Carolina,
for Appellant.   Arthur Bradley Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy Davis pled guilty to one count of simple assault

of a Federal Correctional Officer, in violation of 18 U.S.C.

§ 111(a) (2012).          Davis was sentenced to the maximum statutory

sentence      of    one   year     imprisonment      and    one   year    supervised

released and ordered to pay $1747.56 in restitution under 18

U.S.C. § 3663A(a)(1) (2012).              The district court affirmed the

magistrate judge’s judgment of conviction.                    On appeal, counsel

has   filed    a    brief   under    Anders     v.   California,    386 U.S. 738

(1967), asserting that there are no meritorious arguments for

appeal.       Davis was notified of the opportunity to file a pro se

supplemental brief, but did not do so.                     The Government did not

file a brief.        We affirm.

              Our review of the transcript shows that the magistrate

judge complied with Rule 11 of the Federal Rules of Criminal

Procedure and that Davis’ guilty plea was knowing and voluntary.

Accordingly, we affirm the conviction.

              We review a criminal sentence, “whether inside, just

outside,      or    significantly     outside    the   Guidelines        range,”   for

reasonableness,           “under     a   deferential          abuse-of-discretion

standard.”         United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert. denied, 133 S. Ct. 216 (2012); see Gall v. United States,

552 U.S. 38, 51 (2007).             The first step in this review requires

us to ensure that the district court committed no significant

                                          2
procedural error.              United States v. Evans, 526 F.3d 155, 161

(4th   Cir.        2008).        Procedural          errors      include     “failing      to

calculate      (or      improperly      calculating)          the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)      factors,         selecting       a     sentence       based    on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines range.”             Gall, 552 U.S. at 51.                If, and only if, we

find the sentence procedurally reasonable can we consider the

substantive        reasonableness        of    the       sentence     imposed.       United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

              We    conclude     that     there       was   no    procedural       error   at

sentencing     and      that    the   one      year      sentence     was    substantively

reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Davis’ conviction and sentence.                            This court

requires that counsel inform Davis, in writing, of the right to

petition    the      Supreme     Court    of       the   United     States    for   further

review.     If Davis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move        in    this     court        for       leave      to   withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Davis.            We dispense with oral argument because the

                                               3
facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       4